Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear as to whether “a voltage threshold” in line 15 is the voltage threshold recited in line 8 or another threshold.  Claim 1 is also not clear as to whether “particles” recited in line 18 and “object” in line 19 are intended to be seeds (in reference to “seeds” in line 8) or additional, non-seed particles.
Claims 2-13 are indefinite by virtue of their claim dependency upon indefinite claim 1.
Claim 14 is indefinite because it is not clear as to whether “a voltage threshold” in line 13 is the voltage threshold recited in line 7 or another threshold.
Claims 15-20 are indefinite by virtue of their claim dependency upon indefinite claim 14.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 would be allowable because the prior art fails to teach or fairly suggest a method of adjusting a signal for an object sensing device to account for a level of noise in the signal to improve an object counting accuracy, the method comprising: receiving, by a controller coupled to a plurality of electromagnetic radiation (radiation) detectors, a radiation intensity signal corresponding to an intensity of electromagnetic radiation received by the plurality of radiation detectors; determining, by the controller, that a value of the radiation intensity signal is within a voltage threshold, thereby indicating that no seed is passing through the electromagnetic radiation received by the plurality of radiation detectors; determining, by the controller, a derivative of the radiation intensity signal; determining, by the controller, that the derivative of the radiation intensity signal is less than a derivative threshold level for at least a predefined elapsed time; and in response to determining that the value of the radiation intensity signal is within the voltage threshold and that the derivative of the radiation intensity signal is less than the derivative threshold level for at least the predefined elapsed time: updating a base noise floor value to be the value of the radiation intensity signal to account for [non-seed] particles within a path of the electromagnetic radiation received by the plurality of radiation detectors to improve a [seed]  counting accuracy.
Claims 2-13 would be allowable by virtue of their claim dependency upon otherwise allowable claim 1.
Claim 14 would be allowable because the prior art fails to teach or fairly suggest a seed sensing device comprising: a controller coupled to a plurality of electromagnetic radiation (radiation) detectors within a seed passageway, the controller configured to: receive a radiation intensity signal 
Claims 15-20 would be allowable by virtue of their claim dependency upon otherwise allowable claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references made of record disclose methods and apparatus of interest to seed counting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878